Citation Nr: 0808392	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  02-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated in January 2003, the veteran 
requested a hearing before the Board.  He testified at Travel 
Board hearings in September 2003 and June 2005.  However, the 
Veterans Law Judges who conducted those hearings are no 
longer employed by the Board.  

The law requires that the Veterans Law Judge who conducted 
the hearing on an appeal must participate in any decision 
made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2007).  In correspondence dated in 
February 2008, the veteran indicated that he wanted to appear 
at a new hearing before a Veterans Law Judge at his local 
regional office.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing before a Veterans 
Law Judge at the St. Petersburg, Florida, 
RO, in accordance with applicable 
procedures, and notice should be sent to 
the appellant and to his representative, 
as required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the appellant or his representative until further 
notice.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

